Citation Nr: 0827682	
Decision Date: 08/15/08    Archive Date: 08/22/08

DOCKET NO.  05-34 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for sexual dysfunction, 
claimed as secondary to service-connected post traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a sleep disorder, 
claimed as secondary to service-connected PTSD.

3.  Entitlement to service connection for dyspepsia, claimed 
as secondary to service-connected PTSD.

4.  Entitlement to service connection for irritable bowel 
syndrome, claimed as secondary to service-connected PTSD.

5.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD) claimed as secondary to service-
connected PTSD.

6.  Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1965 to 
December 1967.  The appellant is his wife and payee.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision of the RO 
in Lincoln, Nebraska, which denied service connection for 
hearing loss, sexual dysfunction, a sleep disorder, 
dyspepsia, irritable bowel syndrome and GERD, and from a 
December 2005 rating decision that readjudicated and denied 
service connection for sexual dysfunction, a sleep disorder, 
dyspepsia, irritable bowel syndrome and GERD, on a secondary 
basis.  

The veteran also perfected an appeal as to the 
appropriateness of his rating for PTSD.  Following an August 
2006 rating decision increasing his rating and assigning a 
total rating due to individual unemployability, the veteran 
withdrew his appeal in September 2006.  This issue is not 
before the Board.

The claims of service connection for hearing loss and sexual 
dysfunction are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the appellant 
if further action is required.


FINDINGS OF FACT

1.  The veteran's obstructive sleep apnea was not shown in 
service or for many years thereafter, and is not at least as 
likely as not caused by or aggravated by his service 
connected PTSD.  

2.  The veteran's dyspepsia was not shown in service or for 
many years thereafter, and is not at least as likely as not 
caused by or aggravated by his service connected PTSD.  

3.  The veteran's irritable bowel syndrome was not shown in 
service or for many years thereafter, and is not at least as 
likely as not caused by or aggravated by his service 
connected PTSD.  

4.  The veteran's GERD was not shown in service or for many 
years thereafter, and is not at least as likely as not caused 
by or aggravated by his service connected PTSD.  


CONCLUSIONS OF LAW

1.  A sleep disorder was not incurred in or aggravated by 
service and it is not proximately due to or the result of a 
service-connected disability.  38 U.S.C.A. §§ 1110, 1154(b), 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2007).

2.  The veteran's dyspepsia was not incurred in or aggravated 
by service and it is not proximately due to or the result of 
a service-connected disability.  38 U.S.C.A. §§ 1110, 
1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 
(2007).

3.  The veteran's irritable bowel syndrome was not incurred 
in or aggravated by service and it is not proximately due to 
or the result of a service-connected disability.  38 U.S.C.A. 
§§ 1110, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.310 (2007).

4.  The veteran's GERD was not incurred in or aggravated by 
service and it is not proximately due to or the result of a 
service-connected disability.  38 U.S.C.A. §§ 1110, 1154(b), 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act

With respect to the veteran's sleep disorder, dyspepsia, 
irritable bowel and GERD claims, VA has met all statutory and 
regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2007).  The United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Court observed that a claim of entitlement to service 
connection consists of five elements, of which notice must be 
provided prior to the initial adjudication: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  See Dingess v. 
Nicholson, 19 Vet. App. 473, 490 (2006); see also 38 U.S.C. § 
5103(a).  Compliance with the first Quartuccio element 
requires notice of these five elements.  See id.  

Prior to initial adjudication of the veteran's claim, a 
letter dated in March 2005 fully satisfied the duty to notify 
provisions for the first three elements, to include notice of 
the requirements for direct and secondary service connection.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 
at 187.  Notice was again provided in a September 2005 
letter.

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must request that the 
claimant provide any evidence in his possession that pertains 
to the claim, in addition to the requirements of Quartuccio, 
supra.  The requirement of requesting that the claimant 
provide any evidence in his possession that pertains to the 
claim was rescinded by the Secretary during the course of 
this appeal.  See 73 Fed. Reg. 23353 (final rule revising 
38 C.F.R. § 3.159(b) to rescind fourth element notice as 
required under Pelegrini II, effective May 30, 2008).  Any 
error related to this element is harmless.

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible.  The veteran's Social Security Administration 
records have been associated with the file.  The veteran has 
at no time referenced outstanding records that he wanted VA 
to obtain or that he felt were relevant to the claims.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.

The veteran was afforded several medical examinations to 
obtain an opinion as to whether his sleep disorder, 
dyspepsia, irritable bowel and GERD can be directly 
attributed to service or his service connection PTSD.  
Further examination or opinion is not needed on the sleep 
disorder, dyspepsia, irritable bowel and GERD claims because, 
at a minimum, the persuasive and competent evidence shows 
that the claimed conditions may not be at least as likely as 
not associated with the veteran's military service.  This is 
discussed in more detail below.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II. Service Connection

The veteran contends that he has a sleep disorder, dyspepsia, 
irritable bowel syndrome and GERD as a result of service or a 
service connected disability.  For the reasons that follow, 
the Board concludes that service connection is not warranted.  

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Service connection may be granted on a secondary basis for a 
disability which is proximately due to or the result of an 
established service-connected disorder.  38 C.F.R. § 
3.310(a).  Secondary service connection may also be 
established for a disorder which is aggravated by a service-
connected disability; compensation may be provided for the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  
38 C.F.R. § 3.310(c) (2007); Allen v. Brown, 8 Vet. App. 374 
(1995).

a. Sleep Disorder

The claim fails on direct and secondary bases.  The veteran 
has been diagnosed obstructive sleep apnea.  The veteran is 
not shown to have had sleep apnea during service.  He was 
seen at an October 2005 VA examination to evaluate this 
claim.  The examiner stated unequivocally that PTSD does not 
cause or aggravate sleep apnea.  

The Board is aware that PTSD can cause sleep disruption, as 
shown by Diagnostic Code 9411.  See 38 C.F.R. § 4.130 (2007).  
The veteran has already been compensated for that 
manifestation.  With no showing of sleep apnea in service or 
for many years after, service connection fails of a direct 
basis.  See Hickson, supra.  With no showing of PTSD causing 
or aggravating his sleep apnea, service connection must also 
be denied on a secondary basis.  See 38 C.F.R. § 3.310, 
supra.  

As such, the Board finds that the preponderance of the 
evidence is against the veteran's claim.  Consequently, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).



b. Dyspepsia, Irritable Bowel Syndrome (IBS), GERD

The veteran contends that he has several gastrointestinal 
problems, namely dyspepsia, IBS and GERD, as a result of his 
PTSD.  For the reasons that follow, the Board concludes that 
service connection is not warranted for any of these 
conditions.

The veteran indicated that he had IBS and GERD in his January 
2005 claim.  The veteran was diagnosed with dyspepsia at a 
May 2005 VA examination.  There is no diagnosis of IBS or 
GERD of record.  Without a diagnosis of IBS or GERD, service 
connection cannot be granted.  See Degmetich v. Brown, 104 
F.3d 1328, 1333 (1997).  In addition, the examiner indicated 
that review of medical literature shows no proof that PTSD 
can cause gastrointestinal problems.  The examiner concluded 
that there was no causal or aggravation relationship between 
the veteran's PTSD and his gastrointestinal complaints.  As a 
result, the Board finds that the preponderance of the 
evidence is against a relationship, and service connection on 
a secondary basis must be denied.  See 38 C.F.R. § 3.310, 
supra.  

The Board has reviewed the veteran's service treatment 
records.  There is no evidence to show that the veteran had 
any sort of chronic gastrointestinal problems during service 
or for many years afterward.  The Board concludes that 
service connection is not warranted on a direct basis.  See 
Hickson, supra.  

The sole, competent medical opinion of record is against a 
relationship between his dyspepsia and service or his service 
connected PTSD.  As such, the Board finds that the 
preponderance of the evidence is against the veteran's 
claims.  Consequently, the benefit-of-the-doubt rule does not 
apply, and the claims must be denied.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).




ORDER

Entitlement to service connection for a sleep disorder, 
claimed as secondary to service-connected PTSD, is denied.

Entitlement to service connection for dyspepsia, claimed as 
secondary to service-connected PTSD, is denied.

Entitlement to service connection for IBS, claimed as 
secondary to service-connected PTSD, is denied.

Entitlement to service connection for GERD claimed as 
secondary to service-connected PTSD, is denied.


REMAND

The veteran contends that he has hearing loss which he feels 
is due to noise exposure in service.  Service connection for 
hearing loss may be granted where there is credible evidence 
of acoustic trauma due to significant noise exposure in 
service, post-service audiometric findings meeting regulatory 
requirements for hearing loss disability for VA purposes, and 
a medically sound basis upon which to attribute the post-
service findings to the injury in service, as opposed to 
intercurrent causes.  Hensley v. Brown, 5 Vet. App. 155, 159 
(1993).

Impaired hearing will be considered a disability for VA 
purposes when the thresholds for any of the frequencies of 
500, 1000, 2000, 3000 and 4000 Hertz are 40 decibels or more; 
the thresholds for at least three of these frequencies are 26 
decibels or more; or speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385 (2007).  

To evaluate his claim, the veteran was sent for a May 2005 VA 
audiometric examination.  The examiner reviewed the veteran's 
service treatment records and his current test results.  The 
veteran reported his noise exposure during service and his 
post service noise exposure.  The examiner concluded that the 
veteran's hearing loss was not at least as likely as not due 
to service.  

The Board cannot accept the examiner's conclusion.  The 
examination report states that the veteran's hearing was 
within normal limits during service.  This is not entirely 
accurate.

The veteran underwent an audiometric examination both at 
entry to service in October 1965 and at separation in 
September 1967.  Prior to November 1967, military audiometric 
results were reported in American Standards Association (ASA) 
units; VA used ASA units prior to July 1966.  In July 1966 VA 
adopted International Organization for Standardization (ISO) 
units, and the military followed suit in November 1967.  The 
current definition for a hearing loss disability found at 38 
C.F.R. § 3.385 is based on ISO units.  The military 
audiograms in this case conducted in 1954 must be converted 
from ASA to ISO units.  Essentially, that means adding 10 
decibels to the reported findings in most frequencies, the 
exceptions being adding 15 decibels at 500 Hertz and 5 
decibels at 4000 Hertz.

On the authorized audiological evaluation in October 1965, 
pure tone thresholds, in decibels converted to the ISO 
standard, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
15
15
10
LEFT
20
15
15
15
10


On the authorized audiological evaluation in September 1967, 
pure tone thresholds, in decibels converted to the ISO 
standard, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
25
25
Not 
Tested
20
LEFT
30
25
25
Not 
Tested
20

Based on the rule of Hensley, supra, the veteran clearly had 
hearing outside normal limits at separation.  The veteran's 
hearing displayed a shift from within normal hearing to 
abnormal hearing.  The examiner's opinion, therefore, is 
premised on incorrect factual assumptions and therefore 
cannot support a decision here.  See Reonal v. Brown, 5 Vet. 
App. 458, 460-61 (1993).  The Board, however, cannot grant 
the claim either.

The Board has reviewed the result of a May 2005 VA 
audiometric examination and the veteran's hearing loss meets 
the § 3.385 standard.  The disability picture, however, 
varies from his separation audiometric results.  

At the May 2005 VA examination, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
50
55
50
LEFT
10
10
20
55
55

The evidence shows that his hearing acuity has variously 
improved and degraded over time.  The Board requires 
clarification prior to reaching a decision in this case.  A 
new opinion, relying on the veteran's entrance and separation 
audiograms as converted into ISO units, is required.

The veteran has reported difficulty in achieving and 
maintaining an erection.  The veteran described his 
difficulty at an August 2005 VA examination.  The veteran 
indicated that the problem began about three years prior to 
the exam.  Based on the veteran's description, the examiner 
concluded he had erectile dysfunction.  The examiner provided 
an opinion that the veteran's PTSD did not at least as likely 
as not cause his sexual dysfunction.  The examiner indicated 
that the veteran's PTSD related anxiety and depression "may 
have a role" but that the exact etiology was unknown.  The 
Board notes that the opinion does not address the possibility 
of aggravation, that his PTSD has worsened, rather than 
caused, his erectile dysfunction.  See 38 C.F.R. § 3.310(c), 
supra.  The Board must remand for an opinion as to whether or 
not the veteran's PTSD at least as likely as not aggravates 
his sexual dysfunction.  

Accordingly, the case is REMANDED for the following action:

1.  After obtaining the above evidence, to 
the extent available, schedule the veteran 
for VA examinations to determine whether 
the veteran's hearing loss disorder is as 
likely as not etiologically related to the 
inservice notations of hearing shift as 
shown in his entrance and separation 
examinations, as converted to ISO units 
above.  The veteran should also be 
scheduled for a VA examination to 
determine whether his sexual dysfunction 
is at least as likely as not aggravated by 
his PTSD.  The claims folder and a copy of 
this Remand must be made available to, and 
be reviewed by, the examiner prior to the 
examination, and he or she should 
accomplish any indicated special tests, 
studies or additional consultations.  

It would be helpful if the examiners would 
use the following language, as may be 
appropriate: "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" (meaning 
that there is a less than 50% likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiners should 
provide a complete rationale for any 
opinion provided.

2.  Then, after ensuring the VA 
examination report is complete and that 
any actions needed to comply with the 
Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), have been completed, the RO 
should readjudicate the claim on the 
merits.  If the benefits sought are not 
granted, the veteran and his 
representative should be furnished a SSOC 
and afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claim, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The veteran is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


